In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Lange, J.), entered January 16, 2001, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed this habeas corpus proceeding, since it was not the appropriate vehicle for asserting the claims raised in the petition (see, People ex rel. Douglas v Vincent, 50 NY2d 901; People ex rel. Maldonado v Artuz, 267 AD2d 411; People ex rel. Smith v Hanslmaier, 237 AD2d 473; People ex rel. Benbow v Scully, 189 AD2d 844). Krausman, J.P., McGinity, H. Miller and Adams, JJ., concur.